EXHIBIT 10.2

 

HARVARD BIOSCIENCE, INC.

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

WHEREAS, Harvard Bioscience, Inc. (“Company”), entered into an Employment
Agreement with Robert E. Gagnon (“Executive”) on October 2, 2013, as amended by
that certain Amendment to Employment Agreement dated as of July 30, 2014 (as
amended, the “Agreement”); and

 

WHEREAS, the parties desire to amend such Agreement to modify certain provisions
thereunder; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to the following, effective
immediately:

 

1.                  Section 3. Section 3(b) of the Agreement is hereby amended
by deleting the reference to “fifty percent (50%)” and replacing it with “one
hundred percent (100%).”

 

2.                  Section 9.

 

a.Section 9(a)(i) of the Agreement is hereby amended by deleting the reference
to “twelve (12) months” and replacing it with “eighteen (18) months.”

 

b.Section 9(a)(iii) of the Agreement is hereby amended by deleting the reference
to “one (1) year” and replacing it with “eighteen (18) months.”

 

c.A new clause (c) is hereby added to Section 9 immediately after Section 9(b)
and shall read as follows:

 

“             (c) Section 280G.

 

(i) Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to the Executive or
for the Executive's benefit pursuant to the terms of this Agreement or otherwise
("Covered Payments") constitute parachute payments ("Parachute Payments") within
the meaning of Section 280G of the Code and would, but for this Paragraph 9(c)
be subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the "Excise
Tax"), then prior to making the Covered Payments, a calculation shall be made
comparing (I) the Net Benefit (as defined below) to the Executive of the Covered
Payments after payment of the Excise Tax to (II) the Net Benefit to the
Executive of the Covered Payments if the Covered Payments are limited to the
extent necessary to avoid being subject to the Excise Tax. In the event that the
amount calculated under (I) above is less than the amount under (II) above, then
the Covered Payments shall be reduced to the minimum extent necessary to ensure
that no portion of the Covered Payments is subject to the Excise Tax. "Net
Benefit" shall mean the present value of the Covered Payments net of all
federal, state, local, foreign income, employment and excise taxes.

 



 

 

(ii) Any such reduction shall be made in accordance with Section 409A of the
Code and the following:

 

(I) the Covered Payments which do not constitute nonqualified deferred
compensation subject to Section 409A of the Code shall be reduced first; and

 

(II) all other Covered Payments shall then be reduced as follows: (A) cash
payments shall be reduced before non-cash payments; and (B) payments to be made
on a later payment date shall be reduced before payments to be made on an
earlier payment date.

 

(iii) Unless the Company and Executive otherwise agree in writing, any
determination required under this Paragraph 9(c) shall be made in writing in
good faith by the accounting firm that was the Company’s independent auditor
immediately before a Change in Control (such firm or other party mutually agreed
in writing by the Company and Executive, the “Accountants”), which shall provide
detailed supporting calculations to the Company and the Executive as requested
by the Company or the Executive. For purposes of making the calculations and
determinations required by this Paragraph 9(c), the Accountants may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code. The Accountants' determinations
shall be final and binding on the Company and the Executive. The Company shall
be responsible for all fees and expenses incurred by the Accountants in
connection with the calculations required by this Paragraph 9(c).”

 

3.                   Successor to Company. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and agree to perform this agreement to the same extent that
the Company would be required to perform it if no succession had taken place. 

 

4.                   Counterparts. This agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

[signatures on following page]

 

 

 



 

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of
this 26th day of May, 2016.

 

 



HARVARD BIOSCIENCE, INC.           By:  /s/ Jeffrey A Duchemin     Name: 
Jeffrey A. Duchemin     Title: Chief Executive Officer                 EXECUTIVE
          /s/ Robert E. Gagnon     Robert E. Gagnon, individually    

 



 

 

 

 

 

 

 



Second Amendment to Employment Agreement – Robert E. Gagnon





 



